DETAILED ACTION
This office action is a response to an application filed on 06/03/2022 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/21/2018, 01/27/2020, 04/03/2020, 08/27/2020, 04/26/2021, 12/23/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Oliver et al (US 2018/0075721 A1) in view of Gomes (US 2013/0111039 A1).

Regarding claim 1, Oliver et al discloses a primary electronic device (Fig.1; 102; paragraph [0007]; mobile computing device) comprising:
a communication network interface configured to utilize at least a first communication protocol (paragraph [0007]; Bluetooth low energy communication) to establish a connection with one or more a secondary electronic device of a plurality secondary electronic devices (Fig.1; paragraph [0007]; one or more entity detection devices 110 such as 132 children);
a plurality of sensors, wherein each sensor of the plurality of sensors (Fig.1; 118, 119, 190,  paragraph [0007]; accelerometer, gyroscope, contact switches, potentiometers, magnetometers, Passive infrared sensor and other type of sensor) is configured to determine a measurements of a parameters associated with the primary electronic device (paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device; paragraph [0024]; the movement of person is measured by a mobile computing device’s accelerometer relative to an entity as measured by the entity detection device; ); and
a processor (paragraph [0051]; mobile computing device consist of processor) communicatively coupled to the communication network interface (paragraph [0051]; mobile computing device consists of radio and antenna to communicate ) and the plurality of sensors (paragraph [0007]; accelerometer, gyroscope, contact switches, potentiometers, magnetometers, Passive infrared sensor and other type of sensor), wherein the processor (paragraph [0051]; mobile computing device consist of processor)  is configured to:
detect an event (paragraph [0026]; entity detection device and mobile computing device may be in range of each other to receive radio proximity signal since they are moving in proximity each other ) corresponding to at least one of: a predefined motion and a predefined orientation associated with the primary electronic device based on the measurement the parameter associated with the primary electronic device (paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device; paragraph [0024]; the movement of person is measured by a mobile computing device’s accelerometer relative to an entity as measured by the entity detection device), 
Oliver does not explicitly disclose cause a transmission of a first command to at least two secondary electronic devices among the plurality of secondary electronic devices in proximity to the primary electronic device based on the detected event, wherein the at least two secondary electronic devices are configured to generate notifications simultaneously in response to the received first command, wherein notifications provide an indication for identifying each of the plurality of secondary electronic devices connected with the primary electronic device.
Gomes discloses cause a transmission of a first command to at least two secondary electronic devices among the plurality of secondary electronic devices in proximity to the primary electronic device based on the detected event (paragraph [0004]; the user device (i.e. primary electronic device) may emit a short range wireless signal to the discoverable devices, the discoverable devices respond the user device in response to receiving the short range wireless signal, it is obvious that the user device and the discoverable devices are within the range or proximity, the discoverable device will receive the signal transmitted from the user device, wherein within the proximity can be considered as detecting event, emitting short range signal can be considered as transmission of first command) wherein the at least two secondary electronic devices are configured to generate notifications simultaneously in response to the received first command (paragraph [0004]; in response to receiving a short range signal from the user device, the discoverable devices respond the user device wherein responding can be considered as generating notifications, it is obvious that if the discoverable devices are within the range or proximity, they responds (i.e. generating notifications) the user device simultaneously or at the same time) wherein notifications provide an indication for identifying each of the plurality of secondary electronic devices connected with the primary electronic device.(paragraph [0047]; only two discoverable devices in proximity to the user device responds wirelessly directly to the user device in response to receiving the short range signal from the device and then the user device determines which discoverable devices are connected based on receiving respond (i.e. notifications))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using short range communication such as Bluetooth between primary device and secondary devices of Oliver with the method using short range communication such as Bluetooth between the user device and the discoverable devices of Gomes in order to share the session with discoverable devices taught by Gomes. (Gomes; paragraph [0004])

Regarding claim 2, Oliver in view of Gomes discloses the primary electronic device of claim 1, wherein the communication network interface is further configured to utilize a second communication protocol to communicate with a server (Oliver; paragraph [0269]; server and mobile computing devices are communicated by WiFi), wherein the first communication protocol is different from the second communication protocol (Oliver; paragraph [0007]; Bluetooth low energy communication are communicate between entity detection devices and mobile computing device; therefore, Wifi is different from Bluetooth low energy communication)

Regarding claim 3, Oliver in view of Gomes discloses the primary electronic device of claim 1, wherein the parameter associated with the primary electronic device comprises at least one of a motion parameter, an orientation parameter, and/or an audio parameter. (Oliver; paragraph [0007]; event detected by accelerometer or gyroscope)

Regarding claim 4, Oliver in view of Gomes discloses the primary electronic device of claim 3, the processor is configured to detect a predefined motion and/or a predefined orientation of the primary electronic device based on the measurement of  the parameter (Oliver; paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device), associated with the primary electronic device.(Oliver; paragraph [0043]; detecting predefined motion or orientation from the mobile computing device to indicate event; Fig.5; predefined orientation or motion)

Regarding claim 5, Oliver in view of Gomes discloses the primary electronic device of claim 3, wherein the plurality of sensors comprise first sensors, wherein the first sensors comprise at least one of: an accelerometer, a gyroscope and a magnetometer (Oliver; paragraph [0007]; event detected by accelerometer or gyroscope)

Regarding claim 11, Oliver discloses a secondary electronic device of a plurality of secondary electronic devices (Oliver; Fig.1; 110, paragraph [0007]; one or more entity detection devices) communicatively coupled to a primary electronic device (Oliver; Fig.1; 102; mobile computing device), wherein the secondary electronic device (Oliver; Fig.1; 110; entity detection device) comprises:
a plurality of sensors, wherein each sensor of the plurality of sensors (Oliver; paragraph [0048]; sensors on the entity devices) is configured to determine a measurement of a parameter associated with the secondary electronic device (Oliver; paragraph [0048]; calculate orientations such as physical properties or parameter);
a processor (Oliver; paragraph [0055]; processor on the entity detection device) communicatively coupled to the plurality of sensors (Oliver; paragraph [0048]; sensors on the entity devices), wherein the processor is configured to:
detect an event (Oliver; paragraph [0026]; entity detection device and mobile computing device may be in range of each other to receive radio proximity signal since they are moving in proximity each other; detecting the entity detection devices and mobile computing device are in proximity)corresponding to at least one of: a predefined motion and a predefined orientation associated with the secondary electronic device based on the measurement of the parameter associated with the secondary electronic device (Oliver; paragraph [0024]; the movement of person is measured by a mobile computing device’s accelerometer relative to an entity as measured by the entity detection device);
Oliver does not explicitly disclose in response to detecting the event, transmit an event detection signal to the primary electronic device, wherein the event detection signal is indicative of the detected event and
receiving a first command from the primary electronic device in proximity to at least two secondary electronic devices among the plurality of secondary electronic devices in response to transmitting the event detection signal, wherein the primary electronic device transmits the first command to other secondary electronic devices of the plurality of secondary electronic devices, wherein the at least two secondary electronic devices are configured to generate notifications simultaneously based on the reception the first command, the  notifications provide an indication for identifying the other secondary electronic devices connected to the primary electronic device.
Gomes discloses in response to detecting the event, transmit an event detection signal to the primary electronic device, wherein the event detection signal is indicative of the detected event (paragraph [0004]; the discoverable devices (i.e. secondary electronic devices) within the proximity only responds (i.e. transmit event detection signal) to the user device (i.e. primary electronic device) based on the discoverable devices and the user device are within the range or within the proximity wherein within the proximity or within the range is detecting the event)  and
receiving a first command from the primary electronic device to at least two secondary electronic devices among the plurality of secondary electronic devices in response to transmitting the event detection signal (paragraph [0004]; receiving detecting signal such as response; paragraph [0034]; user device quickly discover and detect the discoverable devices within the proximity of the user device and sharing content of user session of user device to the discoverable devices within the proximity, wherein sharing content can be considered as primary electronic device transmits command to the discoverable devices to display sharing content) , wherein the primary electronic device transmits the first command to other secondary electronic devices of the plurality of secondary electronic devices (paragraph [0034]; user device quickly discover and detect the discoverable devices within the proximity of the user device and sharing content of user session of user device to the discoverable devices within the proximity, wherein sharing content can be considered as primary electronic device transmits command to the discoverable devices to display sharing content), wherein the at least two secondary electronic devices are configured to generate notifications simultaneously based on the reception the first command, the  notifications provide an indication for identifying the other secondary electronic devices connected to the primary electronic device.(paragraph [0034]; receiving the sharing content (i.e. first command), it is obvious that the discoverable devices (i.e. secondary electronic devices) configured to generate notification such as displaying sharing content on the discoverable devices at the same time or simultaneously which indicates the user device and the discoverable devices are connected)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using short range communication such as Bluetooth between primary device and secondary devices of Oliver with the method using short range communication such as Bluetooth between the user device and the discoverable devices of Gomes in order to share the session with discoverable devices taught by Gomes. (Gomes; paragraph [0004])

Regarding claim 12, Oliver in view of Gomes discloses the secondary electronic device of claim 11, wherein parameters associated with the secondary electronic device comprise at least one of a motion parameter, an orientation parameter, and/or an audio parameters (Oliver; paragraph [0048]; sensors on the entity detection devices measures orientations)

Regarding claim 13, Oliver in view of Gomes discloses the secondary electronic device of claim 12, wherein the processor is configured to detect the predefined motion and/or the predefined orientation of the secondary electronic device based on the measurement of the parameter associated with the secondary electronic device. (Oliver; paragraph [0217]; predefined or threshold orientation; paragraph [0048]; measuring predefined motion and orientation)

Regarding claim 14, Oliver in view of Gomes discloses the secondary electronic device of claim 12, wherein plurality of sensors comprise the first sensors wherein the first sensors comprise at least one of: an accelerometer, a gyroscope, and a magnetometer. (Oliver; paragraph [0048]; gyroscope)

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 3.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 4.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 5.


6.	Claims 6, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Gomes (US 2013/0111039 A1) and Kang et al (US 2018/0109889 A1).

Regarding claim 6, Oliver in view of Gomes discloses the primary electronic device of claim 1, Oliver in view of Gomes discloses the plurality of sensors (Oliver; paragraph [0007]; sensors)
Oliver in view of Gomes does not disclose a second sensor configured to detect an audio signal.
Kang discloses a second sensor configured to detect an audio signal. (Fig.4; 470; 400; paragraph [0019]; audio content captured at mobile computing device; paragraph [0033]; mobile computing device 400 includes microphone 470 or sensor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gomes with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 9, Oliver in view of Gomes discloses the primary electronic device of claim 6, Oliver in view of Gomes does not explicitly disclose the audio signal corresponds to a sound generated in an environment around the primary electronic device wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates, and wherein the processor is configured to detect the event on the primary electronic device in an instance in which the audio signal corresponds to the at least one audio template.
Kang discloses the audio signal corresponds to a sound generated in an environment around the primary electronic device (Kang; paragraph [0048]; audio content detected via the microphone in an environment where mobile user or hearing aid user located) wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates, and wherein the processor is configured to detect the event on the primary electronic device in an instance in which the audio signal corresponds to the at least one audio template.(Kang; paragraph [0044]; determines or detects particular type of audio signal such as phrases or template such as “Fire”, or “Help”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gomes with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 15, Oliver in view of Gomes disclose the secondary electronic device of claim 11, wherein Oliver in view of Gomes discloses the one or more sensors. (Oliver; paragraph [0007]; sensors)
Oliver in view of Gomes does not explicitly disclose a second sensor configured to detect an audio signal.
Kang discloses a second sensor configured to detect an audio signal. (Kang; paragraph [0043]; sensor of secondary electronics device detects audio signal such as background audio)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gomes with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 16, Oliver in view of Gomes and Kang disclose the secondary electronic device of claim 15, 
Oliver in view of Gomes does not explicitly discloses the audio signal corresponds to a sound generated in an environment around the primary electronic device, wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates and wherein the processor is configured to detect the event on the secondary electronic device in an instance in which the audio signal corresponds to the at least one audio template. 
Kang discloses the audio signal corresponds to a sound generated in an environment around the primary electronic device (Kang; paragraph [0048]; audio content detected via the microphone in an environment where mobile user or hearing aid user located), wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates and wherein the processor is configured to detect the event on the secondary electronic device in an instance in which the audio signal corresponds to the at least one audio template. (Kang; paragraph [0044]; in response to detecting audio signal indicating emergency situation (i.e. audio template), the processor generates intelligibility and audibility of audio signals by suppressing background noise to alert user of potential emergency situation)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gomes with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

7.	Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Gomes (US 2013/0111039 A1), Kang et al (US 2018/0109889 A1) and ZASLOW et al (US 2019/0372893 A1)

Regarding claim 7, Oliver in view of Gomes and Kang discloses the primary electronic device of claim 6, Oliver in view of Gomes and Kang does not explicitly disclose the audio signal corresponds to a speech input provided by a worker using the primary electronic device.
ZASLOW discloses the audio signal corresponds to a speech input provided by a worker using the primary electronic device. (Fig.4; 400, 130, 170-1, 110, paragraph [0040]; mobile device (i.e. primary electronic device) detects audio signal corresponds to a speech input such as “is the medical team on the way”; with the ordinary skill in the art, it is obvious that the user could be worker)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting sensor data of Oliver in view of Gomes and Kang with the method detecting sensor data of ZASLOW in order to improve security system taught by ZASLOW.

Regarding claim 8, Oliver in view of Gomes, Kang and ZASLOW discloses the primary electronic device of claim 7, Oliver in view of Gomes and Kang does not explicitly disclose the processor is further configured to determine whether the speech input corresponds to a second command provided by the worker using the primary electronic device, wherein the processor is further configured to determine the reception of the second command through the speech input as the event.
ZASLOW discloses the processor is further configured to determine whether the speech input corresponds to a second command provided by the worker using the primary electronic device, wherein the processor is further configured to determine the reception of the second command through the speech input as the event. (ZASLOW; Fig.4; 400, 130, 170-2, 110, paragraph [0042]; the mobile device determines that the speech input as second command by the user because there is a transition in the speech, the mobile device determine the second speech input or whispered input as new event)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting sensor data of Oliver in view of Gomes and Kang with the method detecting sensor data of ZASLOW in order to provide information to first responder taught by ZASLOW. (ZASLOW; paragraph [0026])

8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Gomes (US 2013/0111039 A1), Lutnick et al (US 2008/0300055 A1).

Regarding claim 10, Oliver in view of Gomes discloses the primary electronic device of claim 1, Oliver in view of Gomes does not disclose the primary electronic device is devoid of a display screen.
Lutnick discloses the primary electronic device is devoid of a display screen. (paragraph [0656]; mobile device with no display screen)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing mobile device of Oliver in view of Gomes with the mobile device of Lutnick in order to reduce space or hardware taught by Lutnick.

Response To Arguments
9.	The applicant’s arguments have been carefully considered but moot. After the applicant amended the claims, the examiner applies new ground rejections. Therefore, the applicant’ arguments do not apply the current rejections.

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Renschler et al. US 2012/0311165 A1 (Selective admission into a network sharing session) which discloses sharing session based on proximity.
Tudor US 2019/0231280 A1 (Health Monitor Wearable Device) which discloses detecting motion.
Lai US 2006/0234630 A1 (Ping feature for electronic devices) which discloses master device checking secondary devices.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452